Name: EAEC Commission: Regulation No 8 defining the nature and the extent of the requirements referred to in Article 79 of the Treaty
 Type: Regulation
 Subject Matter: energy policy;  electrical and nuclear industries;  information technology and data processing
 Date Published: nan

 Official Journal of the European Communities 27 29.5.59 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 651/59 REGULATION No 8 OF THE COMMISSION defining the nature and the extent of the requirements referred to in Article 79 of the Treaty Article 3 Producers of ores shall , by 15 April, 15 July, 15 October and 15 January at the latest, communicate to the Commission, in the form set out in Statement No I annexed to this Regulation, the tonnage and mean uranium and thorium content of the ore extracted during the preceding quarter and of the reserves in situ on the last day of that quarter. THE COMMISSION OF THE EUROPEAN ATOMIC ENERGY COMMUNITY, Having regard to the provisions of the Treaty, and in particular those of Article 79 thereof; Having regard to the approval of those provisions given by the Council on 28 May 1959 ; Whereas it is essential, in order to discharge the responsibility entrusted to the Commission by the Treaty in regard to safeguards , that rules be laid down for accounting for ores , source materials and special fissile materials ; Article 4 HAS ADOPTED THIS REGULATION : Article 1 Producers and users of source materials or special fissile materials shall , on the actual date of dispatch or receipt and in the form set out in Statement No II annexed to this Regulation, communicate to the Commission any exports of source materials or special fissile materials to places outside the Community and any imports of such materials into the Community. The communication procedure provided for in the preceding paragraph shall also be incumbent on the last or first holder of the materials within the Community where such holder is a person or undertaking other than the producer, user or carrier of those materials . This Regulation defines the nature and the extent of the requirements specified in Article 79 of the Treaty, in order that the Commission may ascertain the quantity and nature of materials subject to safeguards and in actual existence in the Community, the place where they are located and the transfers in which they are involved, without prejudice to the application of the third paragraph of Article 84. Article 5 PART ONE General provisions 1 Article 2 Producers and users of source materials or of special fissile materials shall , by the fifteenth of each month at the latest, communicate to the Commission in respect of each of their installations : ( a) A monthly return in the form set out in Statement No III annexed to this Regulation, of materials in hand during the preceding month, together with a summary of the dispatches and receipts of materials during that month, showing in respect of each : date, quantity, composition, form and supplier or consignee; (b ) A statement (hereinafter called 'inventory') of materials in hand on the last day of the preceding month. Producers and users of ores, source materials and special fissile materials shall keep materials accounting records enabling them to forward statements as provided for in this Regulation to the Commission and to produce evidence in support thereof, making allowance for the unavoidable margin of error. 28 Official Journal of the European Communities source materials and of special fissile materials consumed and produced.  The inventory prescribed in Article 5 shall specify  the number of fuel elements , grouping them by batches having identical initial composition . This inventory, which shall be in a form to be determined by the parties concerned, shall specify : ( 1 ) The quantity, composition and form of the materials at and the location of each storage point ; (2 ) The quantity, composition and - form of the materials undergoing processing; (3 ) Any observations to account for differences and losses shown in the return for that same month. The first inventory submitted under this Regulation shall show the method or methods employed in drawing it up and in measuring the quantities received and dispatched . The same procedure shall apply to subsequent inventories where there is any change in the method or methods employed . \rticle 8 In the case of users of soucre materials who employ those materials exclusively for production processes unrelated to the fuel cycle, the statements prescribed in Articles 4 and 5 shall be replaced by a quarterly consolidated list of the quantities received, to be communicated to the Commission by the fifteenth of the month following the end of the quarter at the latest. The list shall show the origin and destination of the source materials received . Article 6 Article 9Any loss of source materials or ¢ special fissile materials in abnormal quantities or as a result of exceptional circumstances shall be communicated forthwith and by the speediest means to the Commission by the operator of the installation where the loss occurs or by the consignee if it occurs in course of transit, or by the last holder in the case of export to places outside the Community. The reasons shall be given at the time if known or, if not then known, at the earliest possible time. Ores, source materials and special fissile materials subject to a particular safeguarding obligation assumed by the Community or by a Member State under an agreement concluded with a third State or an international organisation shall be the subject of separate communications as laid down in this Regulation . PART THREE Detailed rules of application Article 10 . PART TWO Special provisions Article 7 Reactors : 1 . The prescribed returns shall be made in kilogrammes for source materials and in grammes for special fissile materials . The returns shall show the total weight of the elements contained, namely, uranium, thorium or plutonium, together with that of each of the isotopes of plutonium and of uranium where the latter is enriched or depleted . A separate communication shall be made out for each material . 2 . The corresponding materials accounting records shall be kept, without erasures or interlineations, in the same or smaller units . 3 . In the communications , numbers containing a decimal fraction shall be rounded off to the next higher or lower whole number, according to whether the decimal fraction is greater or less than 0-5 .  From the . second month following the entry into force of this Regulation and in respect of those months during which there has been no charging or discharging of the reactor or movement of fuel into or out of the installation, operators shall furnish only the Form laid down for the monthly return prescribed in Article 5 , marked 'position unchanged'.  Up to the time of their leaving the installation , source materials and special fissile materials shall be shown in the return and in the inventory prescribed in Article 5 according to their initial composition .  In respect of irradiated fuels dispatched to consignees outside the installation, the return and summary prescribed in Article 5 shall show, with the unavoidable margin of error, the quantities of Official Journal of the European Communities 29 Where the decimal fraction is 0-5 , the number shall be rounded off to the next higher or lower whole number, according to whether the digit preceding the decimal point is an even or an odd number. 4 . The stages of production or use set out below shall each be the subject of separate communications under Article 5 , even where more than one stage is carried out in one and the same installation : Concentration of uranium and thorium ores ; Chemical processing and refining of uranium and thorium concentrates ; Production of uranium hexafluoride ; (b ) 'Uranium enriched in uranium-235 or 233 ' means uranium containing either uranium-235 or uranium-233 , or both these isotopes in such a quantity that the abundance ratio of the sum of these two isotopes to the isotope 238 is greater than the ratio of the isotope 235 to the isotope 238 occurring in natural uranium. ( c ) 'Source materials ' means uranium containing the mixture of isotopes occuring in nature ; uranium depleted in uranium-235 ; thorium ; any of the foregoing in the form of metal, alloy, chemical compound or concentrate ; any other substance containing one or more of the foregoing in such a concentration as shall from time to time be determined by the Council , acting by a qualified majority on a proposal from the Commission . (d) 'Ores ' means any ore containing, in such average concentration as shall from time to time be determined by the Council, acting by a qualified majority on a proposal from the Commission, substances from which the source materials defined above may be obtained by the appropriate chemical and physical processing. ( e ) A reactor and its adjoining sites for storing fresh and irradiated fuels shall constitute an installation . Production of enriched uranium ; Preparation of nuclear fuels in any form ; Fabrication of nuclear fuel elements ; Processing of irradiated fuels for the purpose of separating some or all of the elements contained therein ; Operation of nuclear reactors of all types and for all purposes . 5 . Research centres shall complete a separate communication for each of their reactors and a single return for all their other research installations . Article 12 Where an installation is owned by a person or an undertaking established outside the Community, the obligations prescribed by this Regulation shall devolve on the local management of the establishment. Article 11 For the purposes of this Regulation : Article 13 The forms appended to this Regulation shall constitute an integral part thereof. ( a ) 'Special fissile materials ' means plutonium-239 ; uranium-233 ; uranium enriched in uranium-235 or 233 ; any substance containing one or more of those isotopes and such other fissile materials as shall from time to time be determined by the Council , acting by a qualified majority on a proposal from the Commission ; the term 'special fissile materials' does not, however, include source materials . Article 14 This Regulation shall enter into force on 1 June 1959 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 March 1959 . For the Commission The President £ . HIRSCH 30 Official Journal of the European Communities STATEMENT I (1 No : THE EUROPEAN ATOMIC ENERGY COMMUNITY Safeguards Declaration of Ore Production (2) Undertakings : (3 ) Mine : ! Year : Quarter : Weight of ore in tonnes ' % contained Uranium Thorium (4) Output : (5 ) Reserves in situ : - Remarks : Date of dispatch of declaration : Name and quality of signatory : Signature : STATEMENT I EXPLANATORY NOTE ¢ ( 1 ) Registered number of the mine as notified to the undertaking by the Commission. (2) Name and address of the undertaking making the declaration . (3 ) Name of the mine in respect of which the declaration is made. (4) Total quarterly production . (5 ) Weight of ore in situ on the last day of the quarter . N.B. In accordance with Article 79 of the Treaty, those subject to safeguard requirements shall notify the authorities of the Member State concerned of any communications they make to the Commission pursuant to that Article . This form, duly completed and signed, must be forwarded to the Euratom Commission , Safeguards Division , 51-53 rue Belliard, Brussels (Belgium). 31Official Journal of the European Communities STATEMENT II (1 No : THE EUROPEAN ATOMIC ENERGY COMMUNITY Safeguards Advice of transfer to and from third countries (2) Export/Import (3 ) No : Date : ConsigneeConsignor (4) Undertaking : (5 ) Installation : (6) Material : Natural U ; % enriched U ; depleted U ; Pu ; Th ; U-233 : (7 ) Form in which the material was exported/imported : (8 ) Position in regard to the provisions of the Treaty relating to supplies : Uranium contained Plutonium contained ( 10) Material exported/ imported Total U 233 U 235 U 238 Other Tofal Pu 239 Pu 240 Pu 241 Other Thorium contained Total (9) Batches or elements (H) Remarks : Date of dispatch of advice : Name and quality of signatory : Signature : 32 Official Journal of the European Communities STATEMENT II EXPLANATORY NOTE ( 1 ) Registered No of declaration of basic technical characteristics made, under the first paragraph of Article 78 of the Treaty, as notified to the undertaking by the Commission . (2) Delete the word 'export' or 'import ' as appropriate . (3 ) Each form must bear the number corresponding to the chronological order of the forms already forwarded by the installation . Two separate series shall be employed for exports and imports . The date is the date of actual dispatch or receipt of the materials . ( 4) Name and address of the undertaking dispatching and that of the undertaking receiving the materials . (5 ) Names of installation dispatching and name of installation receiving the materials . (6) Delete inapplicable items and show enrichment percentages in respect of enriched U. (7 ) Description of physical and chemical state' of the material transported . Delete 'exported' or ' imported' where inapplicable . ( 8 ) Note in particular, where applicable, the contract, authorisation from the Commission or the Agency, international agreement, or sub-contract pursuant to which the materials were transferred. (9) Brief description of batches of materials or assemblies of fuel elements . ( 10) Show net weight of material imported or exported , (excluding packaging). ( 11 ) Show the unit employed . N.B. In accordance with Article 79 of the Treaty, those subject to safeguard requirements shall notify the authorities of the Member State concerned of any communications they make to the Commission pursuant to that Article . This form, duly completed and signed, must be forwarded to the Euratom Commission, Safeguards Division, 51-53 rue Belliard , Brussels (Belgium). Official Journal of the European Communities 33 STATEMENT III (1 No : THE EUROPEAN ATOMIC ENERGY COMMUNITY Safeguards Monthly Return A  Return of materials subject to - safeguards (2) Undertakings : (3 ) Installation : Year : Month : (4) Research centre : Concentration of uranium and thorium ores ; Chemical processing and refining of uranium and thorium concentrates ; Production of uranium hexafluoride ; Production of enriched uranium ; Preparation of nuclear fuels in any form ; Fabrication of nuclear fuel elements ; Processing of irradiated fuels for the purpose of separating some or all of the elements contained therein ; Nuclear reactor. (5 ) Position in regard to the provisions of the Treaty relating to Supplies : Uranium contained Plutonium contained Thorium contained Total Total U233 U 235 U v 238 Other Total Pu 239 Pu 240 Pu 241 Other (12) (6 ) Stock at beginning of month (7) Quantities received (8) Differences : (a) Movements (b) Inventories (c) Fissile material production (d) Other Total (6 + 7 + 8). (9 ) Stock at end of month (10) Quantities dispatched (11) Differences : (a) Movements (b) Inventories ( c) "Waste (d) Fissile material losses ( e) Other Total (9 + 10 + 11 ) Remarks : Date and dispatch of return : Name and quality of signatory : Signature : 34 Official Journal of the European Communities B  Consolidated list of dispatches and receipts (Items 7 and 10 of materials return) Date Supplier or consignee Com ­ po- sition Form Net weight without packag ­ ing Uranium contained Plutonium contained Thorium contained Total U Total U 233 U 235 ' U 238 Other Pu Total Pu 239 Pu 240 Pu 241 Other (12) I.  R II .  E .eceipts ispatches : 1 \ Official Journal of the European Communities 35 STATEMENT III EXPLANATORY NOTE ( 1) Registered number of declaration of basic technical characteristics made under the first paragraph of Article 78 of the Treaty, as notified to the undertakings by the Commission . (2) Name and address of the undertaking making the declaration. (3 ) Name of the installation in respect of which the declaration was made. (4) Delete inapplicable items . (5 ) Specify, where applicable, the Agreement pursuant to which the materials covered in the return were delivered (Article 9 of Regulation No 8). (6) Total quantities of materials present at beginning of month in the installation or at the production or utilisation stage concerned. (7) Total quantities of materials received by the installation (or entering the production" or utilisation stage) during the month . ( 8 ) ( a ) Plus discrepancies between quantities declared by consignors and quantities measured on receipt of materials covered by the return ; (b) Plus discrepancies noted between accounting records of materials covered by the return and measurements effected at time of inventory of those materials ; ( c ) To be completed in respect of reactors : net quantities produced in irradiated fuels dispatched outwards from the installation during the month ; (d) Other plus discrepancies (give explanations under 'Remarks'). (9) Total quantity of materials present in the installation (or production or utilisation stage) at end of the month . (Should correspond with inventory total at same date .) ( 10) Total quantity of materials dispatched by the installation (or production or utilisation stage) during the month . ( 11 ) ( a ) Minus discrepancies between quantities declared by senders and quantities measured on receipt of materials covered by the return . (b) Minus discrepancies noted between accounting records of materials covered by the return and measurements effected at time of inventory of those materials . ( c ) Measured quantities present in non-recoverable fabrication wastes ; (d) To be completed in respect of reactors : quantities of initial materials consumed in irradiated fuels dispatched outwards from the installation ; ( e ) Other minus discrepancies (give explanations under 'Remarks'). (12) Show the unit employed. Note : The total quantities of materials accounted for in the various operational stages of a single installation should be equal to the total quantity of materials present in the installation . N.B. In accordance with Article 79 of the Treaty, those subject to safeguard requirements shall notify the authorities of the Member State concerned of any communications they make to the Commission by virtue of that Article . This form, duly completed and signed, must be forwarded to the Commission of Euratom, Safeguards Division, 51-53 rue Belliard, Brussels (Belgium).